By the Court,
Cowen, J.
It is unnecessary to say whether the employment of a physician by the superintendents superdfeded the right of the overseers of the poor to employ other *559physicians in local cases arising under the 46th section of the statute j (1 R. S. 633, 2d ed. f) though it strikes me not. However that may be, I think it entirely clear that the superintendents are bound to do no more under that section than audit the account of the overseer himself against the county, for any sum paid or contracted to be paid by him. The 62d section, (id. p. 636,) requiring the superintendents to audit and allow all accounts of overseers of the poor, justices of the peace and all other persons, for services relating to the support, relief or transportation of county paupers, can have full operation without requiring the audit and allowance of accounts in favor of individuals dealing with the overseers in the several towns. Such accounts may be very numerous, and occasionally very trifling ; and it is peculiarly fit that they should first be adjusted by the overseer, and charged by him in general account.
Motion denied,